IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  50,306-02


EX PARTE ANTHONY VERDELLO DUNKINS, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. W99-47569-N IN THE 195TH DISTRICT COURT
FROM DALLAS COUNTY



 Per Curiam.


O R D E R

	This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code
of Criminal Procedure. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). 
Applicant was convicted of possession of a controlled substance as a habitual offender and
sentenced to thirty years imprisonment.  Applicant's conviction was affirmed in an
unpublished opinion on November 15, 2000.  Dunkins v. State, No. 05-99-01564-CR (Tex.
App. -- Dallas 2000, pet. ref'd). 
	In the instant application, Applicant raises several grounds that attack the merits of
his conviction.  Additionally, Applicant claims that he was denied the right to be heard
because the trial court failed to hold an evidentiary hearing to evaluate the allegations
contained in his first application for a writ of habeas corpus.
	This Court has reviewed Applicant's claim that he was denied the right to heard, and
has determined that it is without merit.  Therefore, it is denied.  Applicant's remaining claims
are barred from review; as such, they are dismissed. Tex. Code Crim. Proc. art. 11.07 § 4. 

DO NOT PUBLISH

DELIVERED:   OCTOBER 25, 2006